EXHIBIT 10.1
AGREEMENT FOR SERVICES
 


 
This Agreement for Services (this “Agreement”) is made as of the 18th day of
June, 2013, by and between Global 8 Properties, Inc., a California corporation
("Contractor"), and Golden Gate Homes, Inc., a Delaware corporation ("GGH").
 
RECITALS
 
GGH desires to reward Contractor for assisting GGH in the sales, marketing and
administration of that certain single family home construction project located
at 2604 First Street, Napa, California (the “Napa Villas Project”), which has
resulted in the pre-sales of  fourteen (14) single family homes in the Napa
Village Project (“Units”).
 
GGH further wishes to engage Contractor to continue to assist GGH in the sales,
marketing and administration of the Napa Villas Project.
 
SERVICES TO BE RENDERED
 
(1)(a) GGH hereby engages Contractor to perform the following services relating
to the Napa Villas Project (collectively, the "Services"):
 
·  
Supervise pre-construction services and permitting;

 
·  
Produce public report for the Department of Real Estate;

 
·  
Develop reserve studies for establishing HOA expenses and fees;

 
·  
Supervise site work construction services;

 
·  
Supervise vertical construction services;

 
·  
Supervise post-vertical construction services;

 
·  
Perform market analysis;

 
·  
Establish pricing and absorption assumptions;

 
·  
Evaluate competition and market;

 
·  
Generate leads;

 
·  
Engage in pre-sales;

 
·  
Provide escrow and closing services; and

 
·  
Any other services typically required for the performing of the Services.

 
 
 

--------------------------------------------------------------------------------

 
 
(1)(b) Contractor shall be responsible for all aspects of the Services to be
performed, either directly or through supervising the services of
subcontractors.  GGH shall be responsible for the fees and expenses of all
independent contractors, subcontractors, suppliers, and service agents hired by
Contractor to assist in performing the Services, and will reimburse Contractor
for all of such out-of-pocket fees and expenses.  GGH shall also be responsible
for all travel and out-of-pocket expenses incurred by Contractor in connection
with performing the Services.
 
(2) Advances.  Subject to the provisions in Section 1 above, Contractor shall
not be obligated to make any advance to or for the account of GGH or to pay any
sum, nor shall Contractor be obliged to perform any task, or incur any liability
or obligation for the account of GGH without assurance that the necessary funds
for the discharge thereof will be provided.  Contractor shall keep and make
available to GGH detailed cash receipts and disbursement records, and all
invoices.
 
(3) Affiliate Contracts.  Any contract Contractor enters into on behalf of, or
to support, the performance of the Services must be approved by GGH.
 
(4) Compensation: Contractor’s compensation for the Services shall be as
follows:  $120,000 plus reimbursement for all out-of-pocket fees and expenses
incurred for the subcontractors, services, and travel set forth in Section 1(b).
 
(5) Term:  Subject to the terms of this Agreement, GGH engages Contractor for
the period beginning on June 18, 2013 and ending at the consummation of the sale
of the last Unit,  or November 30, 2013, whichever comes first, unless
terminated earlier pursuant to the terms hereof (the "Term"), and Contractor
hereby accepts such engagement.
 


CONTRACTOR STANDARD TERMS AND CONDITIONS
 
(6) Performance of Services.  In performing the Services, Contractor shall
observe a standard of care, skill and diligence that is equal or superior to the
standard normally employed by third parties performing the same or similar
services.  Contractor shall be responsible for the quality, accuracy and timely
completion of all Services furnished under this Agreement.  GGH retains the
right to reject any part of the Services rendered by Contractor in the event it
determines, in its sole discretion, that such Services are unsatisfactory or
otherwise not completed according to the standards set forth in this Section
6.  Contractor shall, without additional compensation, and at its own cost and
expense, correct any errors, omissions or other deficiencies in the
Services.  If such deficiencies are not corrected in a timely manner, GGH may
cause the same to be corrected and recover costs incurred, either by deducting
the costs from Contractor’s compensation or by proceeding directly against
Contractor.  In addition, Contractor agrees to proceed with diligence and
promptness in the performance of the Services and to take all precautions
necessary for the proper performance of the Services, and to assume all risk for
its failure to do so.
 
(7) Lower Tier Subcontractors.  In the event Contractor proposes to engage any
third parties including, without limitation, subcontractors to Contractor, to
perform a portion of the Services (a "Lower Tier Subcontractor"), such Lower
Tier Subcontractor must first be approved in writing by GGH, unless already
contemplated by this Agreement.  Contractor will cause all Lower Tier
Subcontractors to acknowledge that they are bound by the provisions of this
Agreement.  GGH shall be responsible for the payment of all compensation to
Lower Tier Contractors including, without limitation, reimbursement of all costs
incurred by such Lower Tier Subcontractors.  Contractor shall be responsible for
supervising the Lower Tier Contractors and ensuring their timely performance of
the Services.
 
 
 

--------------------------------------------------------------------------------

 
 
(8) Independent Contractor.  Contractor shall be retained by GGH only for the
purposes and to the extent set forth in this Agreement, and Contractor's
relation to GGH during the Term shall be that of an independent contractor and
not an employee.  Contractor shall control the methods, details and means in
which the Services are performed and shall be solely responsible for the safety
and supervision of its employees, subcontractors, agents and
representatives.  Contractor will be solely responsible for all matters relating
to its employees including, without limitation, compliance with Social Security,
withholding, unemployment and similar taxes.  Notwithstanding the foregoing, GGH
retains the right to review and generally supervise the Services so as to insure
that such services conform to the requirements of this Agreement.
 
(9) Taxes.  Contractor is responsible for paying when due all income taxes,
including estimated taxes, incurred as a result of the compensation paid by GGH
to Contractor for the Services.  Contractor acknowledges that GGH shall not
withhold or make any payment for payroll or unemployment taxes of any kind that
may be due from payments to Contractor hereunder.  
 
(10) Indemnity.  To the fullest extent permitted by law, Contractor will
indemnify, defend and hold GGH, its employees, officers, directors, and agents
harmless from and against all liability, losses, cost, expenses and fees arising
out of this Agreement that are caused by reason of or arising out of the gross
negligence, willful misconduct or wanton or criminal or fraudulent act, or
breach of this Agreement by Contractor, its agents, employees, or
subcontractors.
 
(11) Copies of Data.  Upon GGH's request, Contractor shall deliver to GGH copies
of all documents prepared by Contractor in the course of performing the
Services.
 
(12) Compliance with Laws.  Contractor will comply with all applicable federal,
state and local laws, regulations, standards and ordinances in the course of
performing the Services.
 
(13) Termination with Cause. In the event that Contractor shall (a) fail or
refuse, as a result of any willful or intentional misconduct or gross
negligence, to perform any of its obligations or duties hereunder in any
material respect, or (b) fail to perform in any material respect any of the
obligations or duties hereunder, which failure is not cured to GGH’s reasonable
satisfaction within ten (10) days following Contractor’s receipt of a notice
specifying such defaults from GGH, GGH shall have the right to terminate this
Agreement upon written notice to Subcontractor.
 
(14) Limitation of Contractor's Damages.  Except as expressly set forth herein,
Contractor will not be entitled to any compensation or damages including,
without limitation, lost profits, as a result of termination by GGH under
Section 13.
 
 
 

--------------------------------------------------------------------------------

 
 
GENERAL LEGAL PROVISIONS
 
(15) Relationship of the Parties.  Nothing herein shall be construed to place
the parties in the relationship of partners, joint venturers, affiliates or
agents, and neither party shall have the power to bind or obligate the other in
any manner whatsoever, other than as specifically provided herein.
 
(16) Amendments.  This Agreement supersedes all prior agreements and
understandings between the parties and may only be changed as expressly set
forth herein or by written amendment executed by both parties.
 
(17) Assignments.  In entering into this Agreement, GGH is relying on
Contractor's qualifications to perform the Services.   Contractor shall not
assign any of its duties or rights under this Agreement, or any claim arising
out of or related to this Agreement, whether arising in tort, contract or
otherwise, without the prior written consent of GGH.  Any unauthorized
assignment is void and unenforceable.  Subject to the foregoing, this Agreement
shall be binding upon the heirs, administrators, successors and permitted
assigns of the parties hereto.
 
(18) Waivers.  No waiver by either party of any default by the other party in
the performance of any provision of this Agreement will operate as, or be
construed as, a waiver of any future default, whether like or different in
character.
 
(19) No Third Party Beneficiaries.  This Agreement gives no rights or benefits
to anyone other than GGH and Contractor and does not extend rights to any third
party beneficiaries.
 
(20) Notices.  Any notice required or permitted under this Agreement shall be
effective when personally delivered in writing; or on the date when the notice
is transmitted by electronic facsimile or e-mail (with a confirmation copy to be
sent by mail); or the day after the notice is sent by overnight air courier
service; or three days after the date of mailing.
 
(21) Governing Law; Jurisdiction and Venue.  This Agreement and its validity,
interpretation and enforcement shall be governed by the internal laws of
California without giving effect to its choice of law principles.  All disputes
arising out of this Agreement shall be subject to the exclusive jurisdiction of
the state and federal courts within Napa County, California, and the parties
agree to submit to the exclusive jurisdiction and venue of these courts to the
exclusion of all others that might otherwise have had jurisdiction or venue.
 
 
Accepted by GGH:
 
Golden Gate Homes, Inc.
By: /s/ Tim
Wilkens                                                                  
Title: Chief Executive Officer
 
Accepted by Contractor:
 
Global 8 Properties, Inc.
By: /s/ Tim Wilkens                                                            
Title: Chief Executive Officer
 



 

